



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to
    subsection (2), the presiding judge or justice may make an order directing that
    any information that could identify the complainant or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159,
    160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to
    commit rape), 149 (indecent assault on female), 156 (indecent assault on male)
    or 245 (common assault) or subsection 246(1) (assault with intent) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse
    with a female under 14) or (2) (sexual intercourse with a female between 14 and
    16) or section 151 (seduction of a female between 16 and 18), 153 (sexual
    intercourse with step-daughter), 155 (buggery or bestiality), 157 (gross
    indecency), 166 (parent or guardian procuring defilement) or 167 (householder
    permitting defilement) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 1,
    1988; or

(b)       two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect
    of the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect
    of an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.






CITATION:
R. v. F.E.E., 2011
          ONCA 783



DATE: 20111214



DOCKET: C51983



COURT OF APPEAL FOR ONTARIO



Weiler, Cronk and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



F. E. E.



Appellant



Hussein Aly and Aisha Amjad, for the appellant



Gregory J. Tweney, for the respondent



Heard:  September 9, 2011



On appeal from a conviction entered by Justice H. S. Arrell of
          the Superior Court of Justice, sitting with a jury, on November 20, 2009.



Watt J.A.:



[1]

Persons charged with serious criminal offences
    have the right to be present during the whole of their trial.
[1]


[2]

F.E.E. (the appellant) had a jury trial. Twice
    during the trial, the presiding judge excluded the appellant from the proceedings.

[3]

The principal issue in this appeal is whether
    the appellants conviction of sexual assault can survive because his exclusions
    from the proceedings were procedural irregularities under s. 686(1)(b)(iv) of
    the
Criminal Code
that caused him no prejudice.  I have concluded that
    s. 686(1)(b)(iv) cannot save the appellants conviction.  These reasons explain
    why I would allow the appeal, quash the conviction and order a new trial on the
    charge of sexual assault.

THE BACKGROUND FACTS

[4]

The complainant alleged a single incident of
    sexual assault that started out with a backrub, progressed to touching of her
    breasts, continued with digital penetration of her vagina and concluded with
    preparations by the appellant for vaginal intercourse that were interrupted by
    a knock on the front door of the appellants home.

The Principals

[5]

The appellant, a 51-year-old long-distance
    trucker, lived in his own home with his two sons and the girlfriend of one of
    his sons.  In early 2007, the appellants eldest son asked whether he, the
    mother of his child, the child and the complainant could move into the
    appellants home temporarily. The appellant agreed and moved out of his own house
    to live at the home of his friend, Ricco, in the same city.

[6]

The complainant slept on a pull-out mattress in
    the living room at the appellants home.

The Offence Alleged

[7]

The complainant woke up around 11:00 a.m. on
    March 23, 2007. The appellant was sitting on the sofa at the foot of her bed
    watching television. When the complainant returned from the bathroom, the
    appellant asked her whether she wanted a massage. The complainant declined the
    offer and went back to sleep.

[8]

The complainant awakened a second time. The
    appellant was rubbing her back.  She told him to stop and rolled over on her
    back. The appellant then climbed on top of her. He held her down with his chest.
    Over her protests and physical resistance, he put his hand up her shirt and
    felt her breasts over her bra. The appellant then slid his hand down the
    complainants pants, inserted his fingers in her vagina, pried her legs open
    and started to unbutton his pants. The appellant stopped when someone knocked
    at the front door.

[9]

Shortly after the alleged incident, the complainant
    disclosed her allegations to others.  She and the others, who had recently
    moved into the appellants home, moved out.

The Position of the Defence

[10]

The appellant testified in his own defence.  He denied
    the complainants allegations. He advanced an alibi. At first, the appellant
    claimed that he was out of the country on March 23, 2007. Later, he admitted that
    he was in the city where the offence occurred, Brantford, on March 23, 2007,
    but claimed that he did not go to his house that day. He divided his time
    between moving trailers for his employer and resting at Riccos place.

[11]

The appellant also called several witnesses who
    testified about his good reputation in the local Spanish-speaking community.

THE GROUNDS OF APPEAL

[12]

The appellant advances several grounds of appeal,
    which I would consolidate and paraphrase as these allegations of error:

i.          excluding
    the appellant from the courtroom at the request of the prosecutor during cross-examination and from the pre-charge conference;

ii.         failing to curtail the prosecutors cross-examination of the appellant when it strayed into impermissible subjects like propensity and access to disclosure; and

iii.       failing to properly instruct the jury on the relationship between reasonable doubt, alibi and the other defence evidence, and about the adverse inference associated with the late disclosure of the appellants alibi.

ANALYSIS

Ground #1: Exclusions of the Appellant During Trial

[13]

A brief description of the circumstances in
    which each exclusion occurred is essential to an understanding of this ground
    of appeal.

The Exclusion During
    Cross-examination

[14]

During cross-examination, the prosecutor sought
    to put a MapQuest document to the appellant to challenge his testimony about
    the distances the appellant said he travelled while making some deliveries in
    Brantford on March 23, 2007. In the presence of the jury, the trial judge asked
    about the relevance of the evidence to be elicited by the proposed
    cross-examination. The prosecutor asked that the jury be excluded for the
    discussion.  The judge sent the jury to the jury room.

[15]

After the jury had retired, the trial judge
    asked the prosecutor whether he wanted the witness excluded during the
    discussion. The prosecutor confirmed that the witness should be excluded. The
    trial judge ordered the appellant to step into the hallway while the discussion
    took place. The appellant complied. The appellants counsel said nothing.

[16]

In the appellants absence, the trial judge told
    the prosecutor that he had not yet laid the groundwork for the proposed
    cross-examination. When the trial judge directed the appellants return to the
    courtroom, the appellants counsel (not counsel on appeal) raised a disclosure
    issue: the prosecutor had not previously disclosed some cell phone records that
    had been made a trial exhibit a few minutes earlier. The appellant remained
    outside the courtroom. The trial judge permitted trial counsel to speak to the
    appellant about a specific telephone number that appeared in the records, even
    though the appellant was under cross-examination at the time.  The appellant then
    returned to the courtroom.

[17]

The appellants exclusion during
    cross-examination lasted for nine minutes.

The Exclusion from the
    Pre-charge Conference

[18]

After counsel had finished their closing addresses
    to the jury, the trial judge summoned them to his chambers to discuss his final
    instructions to the jury. The entire pre-charge conference took place in the
    judges chambers.  The appellant was absent.

[19]

When the trial resumed the following day, neither
    counsel said anything about the pre-charge conference or the appellants
    absence from it.  The trial judge provided the jury with a written copy of his
    charge and a decision tree for their assistance during their deliberations.  Neither
    counsel objected to the content of the charge to the jury.

The Positions of the Parties on
    Appeal

[20]

The parties agree that the appellants
    exclusions during cross-examination and from the pre-charge conference
    contravened s. 650(1) of the
Criminal Code
.  They disagree about the
    availability of the procedural proviso in s. 686(1)(b)(iv) to save the verdict
    from reversal on this ground.

[21]

For the appellant, Mr. Aly reminds us of the
    bedrock principles that underlie an accuseds right to be present during the
    whole of the trial. The right to be present ensures that an accused hears the
    case advanced by the prosecutor, and acquires firsthand knowledge of it as an
    ear and eye witness during its unfolding.  The requirement that the accused be
    present ensures the appearance of fairness of the criminal trial process.

[22]

To determine whether s. 686(1)(b)(iv) should be
    applied, Mr. Aly says, we should consider all the circumstances of each
    exclusion and assess their individual and cumulative effect on the principles
    that underlie the appellants right to be present.

[23]

The exclusion during cross-examination meant
    that the appellant was unaware of the discussion about the admissibility of the
    MapQuest map and the Bell Security records. Further, this exclusion deprived the
    appellant of the opportunity to instruct his counsel about the remedies counsel
    should seek for the prosecutors failure to make timely disclosure of the Bell
    Security records.

[24]

The exclusion from the pre-charge conference
    meant that the appellant had no input into the content of the final jury
    instructions. The jury would decide, on the basis of those instructions,
    whether he was guilty or not guilty of the offence charged. When the trial
    resumed in his presence, no one said anything about what happened at the
    pre-charge conference.

[25]

The appellant says that, taken together, these
    exclusions impaired the fairness of his trial.

[26]

On behalf of the respondent, Mr. Tweney urges
    the application of s. 686(1)(b)(iv) to preserve the verdict reached by the jury
    at trial.

[27]

Mr. Tweney submits that the exclusion during
    cross-examination had no effect on the evidentiary landscape of the appellants
    trial, caused no actual prejudice and did not impair the fairness of the trial.
    The initial discussion about MapQuest occurred before the exclusion. The
    appellant agreed with the facts the prosecutor sought to establish by use of
    the MapQuest document, both before and after the exclusion.  In other words,
    the exclusion changed nothing. Further, the appellants own counsel initiated
    the discussion, in the appellants absence, about late disclosure of the Bell
    Security records. The trial judge permitted counsel to discuss these records
    with the appellant, even though the appellant was under cross-examination.
    Defence counsel raised no objection to the exclusion when it began and extended
    it when he raised his complaint about late disclosure.

[28]

In connection with the appellants exclusion
    from the pre-charge conference, Mr. Tweney repeats that defence counsel was
    present throughout the discussion and did not object to the venue or to his
    clients absence from the conference.  He argues that we cannot assume
    prejudice without evidence of what actually occurred, especially where trial
    counsel did not object to the charge that was provided to the jurors in writing.
    Nothing that occurred altered the course of the trial, or the defence conduct
    of it, because the evidence and final addresses had already been completed.

The Governing Principles

[29]

The parties agree that both exclusions of the
    appellant contravened his right of presence under s. 650(1) of the
Criminal
    Code
and fell outside the exceptions in s. 650(2).  Thus, we are
    required to decide whether the proviso of s. 686(1)(b)(iv) can be invoked to preserve
    the finding of guilt made by the jury at trial.

[30]

Section 686(1)(b)(iv) is permissive. By its
    terms, the subparagraph permits, but does not require, a court of appeal to
    dismiss an appeal where three conditions are met:

i.          a
    procedural irregularity occurred at trial;

ii.         the
    trial court had jurisdiction over the class of offence of which the appellant was convicted; and

iii.       the court of appeal is satisfied that the appellant suffered no prejudice from the procedural irregularity.

[31]

Previous jurisprudence of this court confirms
    that any error or irregularity to which the proviso may apply must be one that
    is procedural, rather than substantive in nature, albeit an irregularity
    sufficiently serious that it can be characterized as fundamental in nature and
    results in a loss of jurisdiction:
R. v. Cloutier
(1988), 43 C.C.C. (3d)
    35 (Ont. C.A.), at p. 48.  See also,
R. v. Joinson
(1986), 32 C.C.C.
    (3d) 542 (B.C. C.A.), at pp. 547-548.  Among the procedural irregularities to
    which s. 686(1)(b)(iv) can apply is a breach of s. 650(1) by exclusion of
    an accused from a part of his or her trial:
Cloutier
, at p. 49;
R. v.
    Simon
, 2010 ONCA 754, 263 C.C.C. (3d) 59, at para. 122.

[32]

The superior court of criminal jurisdiction has
    jurisdiction to try any indictable offence under s. 468 of the
Criminal Code
. 
    It also has jurisdiction over the person of any accused who has been ordered to
    be tried by the superior court of criminal jurisdiction:
Criminal Code
,
    s. 470(b)(i).

[33]

The term prejudice in s. 686(1)(b)(iv) refers
    not only to prejudice to an individual accuseds ability to properly defend her
    or himself and to receive a fair trial, but also to prejudice in the broader
    sense of prejudice to the appearance of the due administration of justice:
R.
    v. Kakegamic
, 2010 ONCA 903, 265 C.C.C. (3d) 420, at para. 36.

[34]

Under s. 686(1)(b)(iv), demonstration of a
    procedural error of the nature described in the subparagraph creates an
    inference of prejudice without requiring the appellant to establish specific prejudice
    in every case. This inference of prejudice is rebuttable:
R. v. Khan
,
    [2001] 3 S.C.R. 823, at para. 16. The test of prejudice under s. 686(1)(b)(iv)
    is the same as the no substantial wrong or miscarriage of justice standard in
    s. 686(1)(b)(iii):
Khan
, at para. 16.

[35]

The concluding words of s. 686(1)(b)(iv) make it
    clear that, although an appellant need not show that she or he has suffered
    actual prejudice in order to exclude the application of the proviso, if the
    court of appeal concludes that the appellant has suffered no prejudice from the
    procedural irregularity, the court of appeal may dismiss the appeal:
Cloutier
,
    at p. 51.

[36]

It is also important to remember that in
    determining whether the appellant has suffered any prejudice as a result of the
    procedural error, it is the opinion of the court of appeal that prevails, not
    the perception of the appellant that she or he has suffered prejudice:
Cloutier
,
    at p. 51. The opinion of the court of appeal is informed by all the
    circumstances, including but not only the factors listed in
Simon
at
    para. 123.

The Principles Applied

[37]

The determination of this ground of appeal
    requires us to decide whether the exclusions, alone or together, prejudiced the
    appellant or impaired the appearance of the due administration of justice to
    such an extent that the jurys verdict cannot stand.

[38]

Consider first the exclusion of the appellant
    during part of his cross-examination by the prosecutor at trial.

[39]

When issues arise about the propriety of an
    actual or proposed line of cross-examination of a witness in the witness box,
    it is commonplace for one or both parties to ask and the trial judge to direct
    the jury and witness to retire while submissions and a ruling are made on the
    dispute. For the ordinary witness, exclusions do not amount to a procedural
    irregularity. But an accused who testifies on his or her own behalf is not an
    ordinary witness. An accused who takes up the mantle of a witness remains an accused
    whose presence for the whole of the trial is required by s. 650(1) of the
Criminal
    Code
.  Despite the concurrence of counsel about a witness exclusion, trial
    judges must remain vigilant to ensure that the witness they are excluding is
    not an accused.

[40]

The appellants exclusion during
    cross-examination began when the prosecutor responded to the trial judges
    query about whether the witness should be excluded during the discussion.  As I
    have said, trial counsel for the appellant said nothing.

[41]

The issue raised by the prosecutor that formed
    the basis for the appellants exclusion was settled quickly. When the trial
    judge directed that the appellant return to the courtroom, trial counsel for
    the appellant raised an issue about delayed disclosure of some Bell Security
    records. Counsel discussed the issue and the trial judge ruled on it in the
    appellants absence. The ruling permitted defence counsel to discuss the
    subject with the appellant even though the appellant was in the midst of
    cross-examination.

[42]

This exclusion lasted nine minutes. Defence
    counsel was present throughout and made submissions on the appellants behalf. Most
    of the time during the appellants absence was taken up in the discussion of an
    issue raised by defence counsel.

[43]

Defence counsel did not object to the
    appellants exclusion.  His submissions on both issues discussed in the
    appellants absence were not affected by the exclusion.  None of the
    discussions had any effect on the conduct of the appellants defence or
    impaired its advancement.

[44]

What happened here was that the intentional and
    understandable exclusion of a witness resulted in the exclusion of the appellant
    and a breach of s. 650(1) of the
Criminal Code
.  This should not have
    occurred.  An accused has the right to be present throughout the entirety of
    his or her trial, including during discussions pertaining to
    cross-examination.  Nonetheless, in the circumstances of this case as I have
    described them, if this nine-minute exclusion stood alone, I would apply
    s. 686(1)(b)(iv) to the procedural irregularity and preserve the finding
    of guilt on the ground that the appellant suffered no prejudice from it.

[45]

My conclusion is different, however, in
    connection with the second exclusion: the result of the trial judges decision
    to conduct the entire pre-charge conference in chambers rather than in open
    court, on the record, in the presence of the appellant and in the absence of
    the jury.

[46]

Pre-charge conferences to discuss the content of
    final
[2]
instructions to the jury are part of an accuseds trial, thus are subject to
    the requirement of s. 650(1) of the
Criminal Code
that the accused be
    present. These conferences must be held in open court, in the presence of the
    accused, counsel, the trial judge and the court reporter. The only trial
    participant excluded from the pre-charge conference is the jury.

[47]

Absent exceptional circumstances, s.
    686(1)(b)(iv) will not save a breach of s. 650(1) of the
Criminal Code
caused by the conduct of the pre-charge conference in chambers in the absence
    of the accused.

[48]

In this case, the record discloses nothing about
    what happened at the pre-charge conference; nothing about the subjects
    discussed; nothing about the submissions made; and nothing about any agreements
    that may have been reached. We can infer, from what occurred later, that, in
    the end, counsel were satisfied with the contents of the charge: neither
    objected to it.  Perhaps the trial judge provided a draft of his proposed
    charge to counsel, as many judges do, to focus the pre-charge discussion. But
    of that, on this record, we cannot be certain. Unlike in
Simon
, where an
    affidavit from trial counsel furnished some information about what happened in
    chambers, the cupboard here is bare. Unlike in
Simon
, where the
    pre-hearing conference conducted in chambers was preliminary and followed by a
    full discussion in open court in the presence of the accused, the entire
    conference in this case took place in chambers in the appellants absence.

[49]

The trial judge decided to conduct the
    pre-charge conference in chambers. He directed counsel to attend at a specified
    time. Neither counsel objected. The announced purpose of the conference was to
    discuss the contents of the judges charge, the only segment of the trial that
    remained to be completed before the jury retired to decide the case. When
    proceedings recommenced the following morning, no one said anything about what
    happened during the pre-charge conference.  No one filed as lettered exhibits,
    any draft instructions that may have been provided to counsel for discussion
    there.

[50]

The pre-charge conference took place after the
    closing addresses of counsel.  With the evidence and addresses complete, whatever
    happened at the pre-charge conference in the appellants absence could not have
    affected the conduct of the defence. Some might also query whether the presence
    of an accused would have any meaningful impact on the submissions made by
    defence counsel at the conference. But s. 650(2) makes no pre-charge conference
    exception to the general requirement that an accused be present during the
    whole of his or her trial.

[51]

The appellants absence from the pre-charge
    conference and the conduct of the conference in the judges chambers impaired
    the appearance of fairness, compromised the transparency of the trial
    proceedings and was at odds with the open court principle. Proof of actual
    prejudice is not a condition precedent to demonstration of a miscarriage of
    justice. An appearance of unfairness will suffice:
R. v. Hertrich
(1982),
    67 C.C.C. (2d) 510 (Ont. C.A.), at p. 543.

[52]

Final instructions to a jury in a criminal case
    are of the utmost importance to the person whose liberty is at stake. Those
    instructions explain the basis upon which the accuseds liability will be
    decided and his or her defence assessed.  An accused is entitled to hear why
    some instructions are included and others are omitted from the charge  firsthand;
    the complete version; and not a synopsis after the fact.  The exclusion of an
    accused from the entire pre-charge conference undermines both the appearance and
    the reality of the due administration of justice.

[53]

I would give effect to this ground of appeal and
    order a new trial as a result.

Ground #2: Cross-examination of the Appellant

[54]

Since another trial may take place on the
    indictment, I will also consider the grounds of appeal that relate to the
    propriety of the cross-examination of the appellant and the adequacy of the
    trial judges final instructions to the jury about the position of the defence.

[55]

Some further background is necessary to appreciate
    the complaints about the prosecutors cross-examination of the appellant. The
    complaints relate to two issues: the character of the appellant and
    prosecutorial disclosure.

The Character of the Appellant

[56]

As the cross-examination of the appellant began,
    the prosecutor asked whether the complainant was an attractive young woman or
    a fairly attractive young woman.  The appellant agreed with the prosecutors
    suggestion. The prosecutor then confronted the appellant with his descriptions
    of the complainant as trouble and not a very nice lady  in his statement to
    the police. The appellant explained that one of his sons had told him that a
    bunch of guys had come over to the house. The appellant was also asked about
    his reaction to the sight of another young woman, also attractive, walking
    around his house in her panties and bra.  The appellant responded: Yeah, yeah,
    I got no problem.

[57]

In his police interview, the appellant explained
    that he could not have committed the offence charged.  He was an old man who
    didnt do sex with nobody.  On three occasions during the interview, the
    appellant told the interviewer that he had a wife. The prosecutor then explored
    the appellants marital history, which included an ex-wife, an estranged wife
    living in Nicaragua, and a Florida girlfriend.

[58]

Defence counsel did not object to the
    cross-examination.

The Disclosure Issue

[59]

Defence counsel provided two notices of alibi to
    the Crown Attorneys office. The first indicated that the appellant was out of
    Canada on March 23, 2007, the second that the appellant was in Brantford that
    day, but was making deliveries at the relevant time.

[60]

The prosecutor cross-examined the appellant
    briefly about his receipt and review of disclosure several months before the
    first alibi notice was provided to the Crown Attorney.

[61]

Again, defence counsel did not object to the
    cross-examination.

The Jury Instructions

[62]

The trial judge instructed the jury on the use
    that they could make of evidence of good character adduced on the appellants
    behalf. He pointed out that evidence of the appellants good character was
    relevant to the improbability that the appellant committed the offence and to
    the appellants credibility as a witness at trial. The instructions were silent
    about any evidence that tended to rebut the claim of good character and the diminished
    propensity value of evidence of good character in prosecutions involving allegations
    of sexual misconduct by adults with young persons.

[63]

The trial judge also instructed the jury on the
    defence of alibi, but said nothing about the timing of the alibi notices or the
    fact that the appellant had received and reviewed the prosecutions disclosure
    prior to giving his first alibi notice.

[64]

Neither counsel at trial objected to the charge
    to the jury.

The Governing Principles

[65]

An accused who testifies in his or her own
    defence occupies a dual role in a criminal trial. As a witness, an accused is
    subject to cross-examination, like any other witness who testifies at trial. But,
    unlike any other witness who testifies at trial, an accused is subject to
    certain protections to ensure that the trier of fact does not decide the case
    on the basis of a chain of reasoning that the law forecloses.

[66]

As a general rule, the prosecutor is required to
    establish an accuseds guilt by the introduction of relevant, material and
    admissible evidence of what the accused said or did, not by evidence that shows
    the kind of person the accused is and asks the trier of fact to infer guilt on
    the basis that the accused acted in accordance with his or her character.

[67]

Sometimes, however, an accused will adduce
    evidence of good character and invite the trier of fact to use that evidence
    circumstantially to enhance the improbability that she or he committed the
    offence and to support her or his credibility as a witness.  An accused who
    adduces evidence of good character  puts his or her character in issue and
    opens the door to cross-examination on prior conduct, including on prior lies:
R.
    v. McNamara et al. (No. 1)
(1981), 56 C.C.C. (2d) 193 (Ont. C.A.), at p.
    350;
R. v. Nealy
(1986), 30 C.C.C. (3d) 460 (Ont. C.A.), at pp. 464-465.

[68]

In the prosecution of sexual offences, questions
    that ask an accused whether he considers the complainant attractive are
    generally impermissible. Sometimes, the questions are ambiguous and unfair.
    But, more importantly, the questions,

freighted with a stereotypical
    assumption, seek answers that are irrelevant:
R. v. F. (M.)
¸ 2009 ONCA
    617, 253 O.A.C. 12, at paras. 20-25;
R. v. M. (G.)
, 2011 ONCA 503, at
    para. 54;
R. v. Moose
, 2004 MBCA 176, 190 C.C.C. (3d) 521, at paras.
    22-23.

[69]

On the other hand, circumstances may occur in
    which cross-examination of a person accused of a sexual offence about the
    apparent attractiveness of the complainant may be permissible:
M. (G.)
,
    at paras. 62-64.  For example, the cross-examination may be permissible where
    the question about attractiveness is unambiguous and a comment about the
    complainants attractiveness emerges as part of the complainants narrative:
M.
    (G.)
, at para. 63.  Further, the cross-examination may be permissible in
    some cases where the accused has put his character for sexual morality in
    issue:
M. (G.)
, at para. 64.

[70]

Despite the exceptional circumstances described
    in the last paragraph, a trial judge should not permit a prosecutor to
    cross-examine an accused charged with a sexual offence about whether the
    accused considered the complainant attractive.  Answers to these or similar
    questions yield evidence that is neither relevant nor material.  Prosecutors
    who seek to pursue this line of cross-examination and to argue that it falls within
    an exception to the general rule should invite the trial judge to exclude the
    jury and rule on the propriety of the proposed cross-examination in the absence
    of the jury after hearing submissions from counsel.

[71]

Whether cross-examination of an accused about
    his or her receipt of and familiarity with prosecutorial disclosure is
    permissible or improper depends on the circumstances of each case:
R. v.
    Thain
, 2009 ONCA 223, 243 C.C.C. (3d) 230, at para. 24. One instance in
    which it may be appropriate for a prosecutor to refer in cross-examination to
    an accuseds receipt of disclosure is to undermine a defence of alibi, thereby
    to contend that the accused has tailored his or her evidence to fit the Crowns
    disclosure:
Thain
, at para. 24;
R. v. Khan
(1998), 126 C.C.C.
    (3d) 523 (B.C. C.A.), at para. 50;
R. v. Marshall
(2005), 77 O.R. (3d)
    81 (C.A.), at para. 74-75; and
R. v. Simon
(2001), 154 C.C.C. (3d) 562
    (Que. C.A.), at pp. 573-574.

[72]

On the other hand, a prosecutors
    cross-examination of an accused that is calculated to suggest to the jury that
    an accuseds testimony was suspect because she or he had received disclosure,
    knew the prosecutions case and had not been asked to reveal her or his own
    case until testifying at trial is at once improper and potentially prejudicial:
R. v. White
(1999), 42 O.R. (3d) 760 (C.A.), at pp. 767-768.

[73]

Where a complaint is made about the propriety of
    prosecutorial cross-examination of an accused, we must always keep in mind that
    improper cross-examination of an accused may taint a trial by causing actual
    prejudice to the accused or by creating the appearance of unfairness:
White
,
    at p. 764.

The Principles Applied

[74]

I would not order a new trial on this ground
    despite the impropriety of the cross-examination of the appellant on whether he
    considered the complainant attractive.

[75]

First, the appellants police interview was
    played for the jury. The DVD and a transcript were filed as exhibits.  During
    the interview, the appellant denied any improper conduct with the complainant.
    Among other things, the appellant made it clear that he considered the
    complainant promiscuous and unworthy of belief. Further, he suggested that he
    would not have committed the offence because he was a married man. The
    prosecutor was entitled to cross-examine the appellant on what he said when
    interviewed by the police and to demonstrate the falsity of some of the remarks
    the appellant made during that interview.

[76]

The brief reference to the appellants access to
    disclosure arose in connection with the appellants notices of alibi. The
    cross-examination did not suggest, directly or by implication, that the
    appellants evidence was less worthy of belief because he had received full
    disclosure of the prosecutors case in advance of trial. The prosecutor was
    entitled to show through cross-examination that the alibi notices were given
    after the appellant was made aware of the complainants allegations, including
    when and where she said that the assault occurred.

[77]

Second, trial counsel for the appellant did not
    object to any of the cross-examination about which complaint is now made.
    Although failure to object cannot convert the improper into the acceptable, the
    lack of complaint affords some indication that trial counsel did not consider
    the cross-examination unfair or prejudicial.

[78]

Third, the impugned parts of the
    cross-examination were brief, not lengthy, repetitive or protracted as
    sometimes occurs. In other words, this is not a case like
R. v. Logiaco
(1984), 11 C.C.C. (3d) 374 (Ont. C.A.) where the cross-examination was
    persistent, abusive, demeaning, likely to distract the jurors from their task
    and apt to contribute to a manifest appearance of unfairness.

[79]

We should also recall that this
    cross-examination took place during a trial in which the appellant put his
    character in issue: he said that he was simply not the type of person who would
    have sexual contact with a young person like the complainant. The prosecutor
    was entitled to test the veracity of this claim in cross-examination of the
    appellant.

[80]

I would not order a new trial on this ground.

Ground #3: The Jury Instructions on the Position of the
    Defence

[81]

The appellant finds fault with the trial judges
    final instructions on several issues relating to the defence advanced at trial
    and the evidence relied upon in support of it. The result, the appellant says,
    is that the trial judge failed to properly equip the jury to assess the
    appellants defence and thereby caused a miscarriage of justice.

[82]

The several discrete complaints of non-direction
    and of non-direction amounting to misdirection are advanced for the first time
    on appeal. The same holds true for the overarching submission that the trial
    judge failed to put the position of the defence and the evidence supportive of
    it to the jury.

[83]

Once again, the setting is important.

The Background

[84]

The appellant denied the complainants
    allegations. He said he wasnt at the house when the offence occurred. Besides,
    he wasnt the kind of person to sexually assault teenaged girls. He testified
    and said he was elsewhere. Others gave evidence that he wasnt home that day.
    And some members of the local community gave evidence of his good character.

[85]

On June 11, 2008, the appellants trial counsel
    sent an alibi notice to the Crown Attorney. This notice indicated that the
    appellant had left Canada on March 22, 2007, to travel to the United States
    where he was to deliver a load of flower pots. According to various receipts,
    he purchased fuel in the United States from March 23 to March 28, 2007.  At
    trial, the appellant acknowledged that this version of events was incorrect.

[86]

About two weeks later, trial counsel sent
    another alibi notice to the Crown Attorney. This notice included various
    records the appellant had compiled. The appellants routed trip reports suggested
    that he picked up a load of flower pots in Brantford on March 22, 2007, and
    delivered them to a Florida customer on March 26, 2007.  But the appellants
    daily logs suggested that he was off-duty on March 22, 2007, that he worked in
    Brantford from 10:00 a.m. to noon on March 23, that he left for Florida on
    March 24 and that he arrived there on March 25.

[87]

After another two weeks, trial counsel explained
    to the Crown Attorney that, after a review of his records, the appellant recalled
    that he was supposed to leave for Florida on March 23 but he was sick that
    day.  He remained in Brantford that day and moved a couple of trailers before
    he returned to his friend Riccos place for the rest of the day.

[88]

In his evidence at trial, the appellant testified
    that he slept at Riccos house on the night of March 22nd. When he woke up on
    March 23rd, the appellant felt ill. Instead of driving to Florida, he did some
    deliveries around Brantford between 10:30 a.m. and 12:15 p.m.  He returned
    to Riccos house for the rest of the day. He also tendered his cell phone
    records that showed a 23-minute call starting at 10:57 a.m. and no calls
    between 11:20 and 11:51 a.m.

[89]

Several other witnesses testified on the
    appellants behalf, including his employer and Ricco.  His employer confirmed
    that the appellant got to work between 9:00 and 9:30 a.m. on March 23rd and
    moved some trailers. The employer could not say where the appellant went or
    what he did between loads. Ricco said the appellant was away from his home
    between 10:00 a.m. and 1:00 p.m. on March 23rd.

[90]

Other witnesses, including the appellants sons,
    were called to testify about their knowledge of his activities on March 23,
    2007.  None saw him at his residence, but many of them had no specific
    recollection of the events of that day.

The Jury Instructions

[91]

In his final instructions to the jury, the trial
    judge repeated twice the formula suggested by Cory J. in
R. v. W. (D.)
,
    [1991] 1 S.C.R. 742.  In an early part of the charge, the trial judge referred to
    evidence favouring [the appellant] when he discussed the onus of proof. He
    emphasized that the jury were not permitted to decide the case simply by
    choosing the evidence favouring one side as opposed to the other.

[92]

The trial judge approached the positions of the
    parties by reminding jurors that they were not to make their decision on the
    basis of whom they found more credible, the complainant or the appellant. He
    pointed out that the appellants position was that the events alleged by the
    complainant did not occur: the appellant was not at his house when the assault
    occurred, if an assault actually happened.

[93]

The trial judge also included an instruction
    about the use the jurors could make of the evidence of good character. He
    instructed the jurors that the evidence of good character may make it less
    likely that the appellant committed the offence and could itself create a
    reasonable doubt about his guilt. He also reminded the jurors that evidence of
    good character may make the appellants testimony more worthy of belief.

[94]

Neither counsel objected to the trial judges
    final instructions.

The Positions of Counsel on
    Appeal

[95]

For the appellant, Mr. Aly advances three
    discrete, yet related, errors that he says had the effect of failing to put the
    defence position fairly and correctly before the jury.

[96]

First, Mr. Aly submits, the trial judge failed
    to tell the jury that, apart from the appellants testimony and the evidence of
    good character, the remainder of the evidence adduced on his behalf could
    itself raise a reasonable doubt about his presence at his house on March 23
rd
,
    and thus his commission of the offence.

[97]

Further, Mr. Aly contends, the trial judge
    failed to link his instructions on reasonable doubt, especially the
W. (D.)
formula, to the alibi evidence adduced by the appellant.

[98]

And finally, the judge also neglected to point
    out that the jurors could draw no inference adverse to the appellant because he
    lagged in providing his alibi to the police. The disclosure left plenty of time
    for investigation and that is all that counts.

[99]

Mr. Tweney, for the respondent, resists the
    appellants complaints of inadequacy in the trial judges final instructions.
    Tested functionally, Mr. Tweney submits, the final instructions were neither
    incomplete nor misleading.

[100]

Mr. Tweney says that, taken as a whole, the
    instructions made it clear, and the jury would have understood, that they were
    to make their decision on the basis of the evidence as a whole, that the burden
    of proof was on the Crown and that the appellant was required to prove nothing.
    The trial judge repeated twice the formula recommended in
W. (D.)
. He
    made it clear to the jury that they were not to decide the case simply by
    comparing the competing versions of events of the principals and returning a
    verdict based on their preference. And the position of the defence was left to
    the jury in a way that attracted no objection from trial counsel.

[101]

Mr. Tweney points out that no particular formula
    is prescribed for an instruction on an alibi. To be more specific, he says that
    the trial judge did not have to relate the defence of alibi to the instruction
    on reasonable doubt because the instructions as a whole made the point clear. Further,
    the trial judge was under no obligation to instruct the jury, expressly, that
    they could draw no adverse inference from the delay in disclosure of the
    appellants alibi.

The Governing Principles

[102]

In a jury trial in which credibility is an essential or a central
    issue, the trial judge must explain to the jury the relationship between their
    assessment of credibility and the burden and standard of proof they are to
    apply in making their decision. The word formula suggested by Cory J. in
W.
    (D.)
is one way to convey what the law requires:
W. (D.)
, at pp.
    757-758.  But the
W. (D.)
formula is not the only way, as if some magic
    incantation:
R. v. S. (W.D.)
, [1994] 3 S.C.R. 521, at p. 533;
R. v.
    S. (J.H.)
, 2008 SCC 30, [2008] 2 S.C.R. 152, at para. 13.

[103]

What must be made clear to the jury in the final instructions as a
    whole is that the burden of proof is borne by and never shifts from the Crown
    to prove each and every essential element of the offence beyond a reasonable
    doubt. Substance prevails, not the word formula used.  In the end, what counts
    is whether, from what the judge said, the jury could not have been under any
    misapprehension about the correct burden and standard of proof to apply:
W.
    (D.)
, at p. 758;
S. (J.H.)
, at para. 14;
R. v. Y. (C.L.)
,
    2008 SCC 2, [2008] 1 S.C.R. 5, at para. 7.

[104]

The principles that underlie
W. (D.)
are not restricted to
    cases where an accused testifies and where his or her evidence conflicts with
    evidence of witnesses for the prosecution. Where, on a vital issue, credibility
    findings must be made between conflicting evidence called by the defence or
    emerging from evidence favourable to the defence adduced as part of the Crowns
    case, the trial judge must relate the principle of reasonable doubt to those
    credibility findings:
R. v. D. (B.)
, 2011 ONCA 51, 266 C.C.C. (3d) 197,
    at para. 114. What the jury must understand is that to find an accused not
    guilty, they need not believe the defence evidence on the vital issue; rather,
    it is enough that the conflicting evidence leaves them with a reasonable doubt
    about the accuseds guilt in light of all the evidence:
D. (B.)
, at
    para. 114.

[105]

Where alibi evidence is adduced, the principles underlying
W.
    (D.)
are engaged, but it is  not always necessary to expressly insert the
W.
    (D.)
formula in a discrete alibi instruction:
R. v. Harriott
(2002),
    58 O.R. (3d) 1 (C.A.), at paras. 17-21.

[106]

In instructing a jury on the defence of alibi, a trial judge may
    point out that a failure to disclose an alibi in sufficient time to permit its
    investigation by police is a factor that the jury may take into account in
    assessing the weight they will attribute to the alibi evidence:
R. v.
    Russell
,
R. v. Dunbar
(1936), 66 C.C.C. 306 (B.C. C.A.), at p. 322,
    affirmed,
Russell v. The King
(1936), 67 C.C.C. 28, at pp. 32-33.

The Principles Applied

[107]

I would not give effect to this ground of
    appeal.

[108]

This was not a complex case.

[109]

The complainant alleged that she was sexually
    assaulted at the appellants home shortly before noon on March 23, 2007. She
    said that the person who sexually assaulted her was the appellant.

[110]

The appellant denied that he sexually assaulted
    the complainant.  In support of his denial he relied upon:

i.          his testimony that he was elsewhere in Brantford at the time the offence allegedly occurred;

ii.         the testimony of other family members and residents of his home that he was not at home at the relevant time;

iii.       evidence from witnesses about his good character and favourable reputation in the local Spanish-speaking community; and

iv.        a submission that the complainant was unworthy of belief.

[111]

The trial judge charged the jury twice in
    accordance with the regime suggested by Cory J. in
W. (D.)
.  In addition,
    the trial judge referred to the evidence favouring the accused in his instruction
    on the burden of proof. Such a description reasonably embraces all the evidence
    supportive of the defence position, including the appellants alibi, the
    testimony of other family members and the evidence of good character. The
W.
    (D.)
instructions were admittedly less expansive, but I am not persuaded
    that the language used would have confused the jury or left them with the
    impression that the instruction applied only to the appellants testimony.

[112]

Further, when read as a whole, the instructions
    leave no doubt about the correct burden and standard of proof that the jurors
    were to apply in making their decision.  The instructions emphasize that the
    jurors were not to decide the case by simply comparing the competing versions
    of events, and resolving the conflict in favour of their preference. They were
    reminded at different places in the charge that the burden of proof was settled
    upon the Crown and never shifted. The jurors also had a written copy of the
    charge to help them during their deliberations.

[113]

In addition, the trial judge gave a specific, perhaps
    overly favourable, instruction to the jury about the use they could make of the
    evidence of good character to conclude that commission of the offence by the
    appellant was unlikely and to enhance the appellants credibility as a witness
    at trial.  He made  no mention, for example, of the common sense observation
    that the propensity value of character evidence as to morality may be of
    diminished weight in prosecutions for alleged sexual offences against young
    persons:
R. v. Profit
, [1993] 3 S.C.R. 637, at pp. 637-638.

[114]

Neither Crown counsel nor the trial judge said
    anything about the evidentiary significance of the timing of the alibi notices.
     Since nothing of evidentiary significance was suggested as a result of the
    delay, in delivery of the first notice, the trial judge was under no obligation
    to instruct the jury that the timing of the alibi notices was of no evidentiary
    import.

[115]

It is of no little significance that trial
    counsel made no objection to the trial judges charge.

[116]

This ground of appeal fails.

CONCLUSION

[117]

For these reasons, I would allow the appeal on
    the ground that the entire pre-charge conference was conducted in the
    appellants absence, set aside the conviction and order a new trial on the
    charge contained in the indictment.

RELEASED:  December 14, 2011 KMW

David
    Watt J.A.

I
    agree K. M. Weiler J.A.

I
    agree E. A. Cronk J.A.





[1]
This general rule in s. 650(1) of the
Criminal Code
is subject to the
    limited exceptions of ss. 650(1.1)  (2).  None of the exceptions applies in
    this case.



[2]
The same rule applies to discussions about preliminary and mid-trial
    instructions.


